Citation Nr: 1531159	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which decided 17 claims.  That decision, in relevant part, granted service connection for DDD of the lumbar spine and assigned a 20 percent disability rating.  In September 2007, the Veteran filed a Notice of Disagreement with respect to only the assignment of the 20 percent disability rating for the DDD.  The RO furnished the Veteran a Statement of the Case in January 2008, and the Veteran filed a statement that was accepted as a Substantive Appeal in April 2010.  Supplemental Statements of the Case were furnished by the RO in October 2010 and September 2012.  The Board notes that jurisdiction of the Veteran's claims file has been transferred to the RO in Buffalo, New York.

In August 2011, the Board remanded the Veteran's claim for further evidentiary development.

In a March 2014 decision, the Board denied an initial rating in excess of 20 percent for DDD of the lumbar spine.  In addition, the Board found that the record raised a claim for total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected lumbar spine disability, and remanded the TDIU claim to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's claim for a TDIU was not before the Court, as that claim was remanded by the Board.  Therefore, the issue of entitlement to a TDIU is not set forth on the cover page because the Board does not have jurisdiction over the claim. 

A private attorney represented the Veteran in his appeal to the Court.  In February 2015, the parties filed a Joint Motion for Vacatur and Remand (Joint Motion) asking the Court to vacate the Board's March 2014 decision denying a rating in excess of 20 percent for DDD of the lumbar spine, and to remand the claim back to the Board for further development and readjudication in compliance with directives specified.  The Court granted the Joint Motion and issued an Order in February 2015. 

The Board notes that the Veteran submitted a Statement in Support of Claim (VA Form 21-4138) transmitting a letter and disc containing VA treatment records in February 2015.  At the same time, the Veteran submitted an application for a TDIU (VA Form 21-4142) based on all of his service-connected disabilities, along with a December 2014 letter from T.L., DMD stating that the Veteran's orofacial pain is of non-odontogenic origin.

In April 2015, the Veteran resubmitted the letter and disc containing the VA treatment records that he had submitted in February 2015, along with a waiver of initial RO consideration of the new evidence.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).  The Board notes that the Veteran did not submit a waiver with respect to the December 2014 letter from Dr. T.L.; however, the Board finds that the letter is not relevant to the issue on appeal, such that the issuance of a supplemental statement of the case is required as set forth in 38 C.F.R. § 19.37(a) (2014).  Thus, appellate review of the claim may proceed. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is primarily productive of forward flexion no worse than 65 degrees and pain on motion, but with no evidence of favorable ankylosis of the entire thoracolumbar spine. 

2.  There is no credible lay or medical evidence showing that the Veteran has experienced incapacitating episodes of lumbar spine disc disease having a total duration of at least four but less than six weeks per year.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from a disagreement with an initial rating decision that granted service-connection for DDD of the lumbar spine.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, some service personnel records, VA medical records, VA examination reports, private treatment records, and records from Tricare, Walter Reed Army Medical Center, and National Naval Medical Center.  In addition, the statements of the Veteran and his representative have been associated with the Veteran's claims file.

The RO requested any relevant treatment records from Bolling Air Force Base (AFB) Medical Group; however, such group indicated in November 2011that it had no records pertinent to the Veteran.  The RO informed the Veteran of the unavailability of those records in an August 2012 VCAA letter.

Also, as will be discussed below, the record contains a September 2007 statement from M.V., a certified family nurse practitioner (cFNP) at Barquist Army Health Clinic, Fort Detrick, Maryland.  Efforts were made to secure any additional records from that facility (see February 2008 deferred rating decision); however, the clinic indicated that it did not have any of the Veteran's records because the records were given to the Veteran and not returned.  The RO informed the Veteran of the unavailability of those records in the December 2010 Supplemental Statement of the Case.  The Veteran has not submitted any additional medical records from Barquist Army Health Clinic.  However, upon further review of the Veteran's claims file, the Board notes that treatment records from National Naval Medical Center include records of M.V., cFNP through September 2007.  

The Board finds that further efforts to obtain any additional records from Bolling AFB or Barquist Army Health Clinic are futile considering the efforts already made to obtain them.  

The Veteran was afforded VA examinations in December 2006 and December 2010.  The Board finds these examination reports, along with the record as a whole, to be adequate.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted physical examinations.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports described the current severity of the Veteran's DDD of the lumbar spine in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board finds appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  INCREASED RATING

The Veteran seeks an initial disability rating in excess of 20 percent for DDD of the lumbar spine.  


A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  
Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.").  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  12 Vet. App. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59 (2014).  However, consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).

In this case, the RO rated the Veteran's service-connected low back disability as 20 percent disabling under Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  Such disability is evaluated on the total duration of incapacitating episodes over the past 12 months. 

Diagnostic Code 5243 provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks during the past 12 months.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014)  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

As noted above, the Veteran's service-connected lumbar spine disability may also be rated pursuant to the General Rating Formula.  It provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014). 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

Normal ranges of motion of the thoracolumbar spine are forward flexion from 0 degrees to 90 degrees, and 0 degrees to 30 degrees for extension, left and right lateral flexion, and left and right lateral rotation.  Id. at Note (2) and Plate V.  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id. at Note (5).

B.  Background

Service treatment records show complaints of low back pain and diagnosis of DDD of the lumbar spine.  The care and treatment the Veteran received for his DDD and low back pain within about one year of his discharge from service included a lumbar facet joint injection in January 2006.

In February 2006, the Veteran reported worsening low back and hip pain.  He was prescribed several medications and rest/ice by a family nurse practitioner.  M.V., cFNP, the Veteran's primary care provider, co-signed the note, stating she agreed with the plan and assessment.

In May 2006, the Veteran saw M.V., cFNP in the Fort Detrick Primary Care Clinic complaining of low back pain and new pain in the hip and knee.  His pain was reported as 6/10.  It was noted that the Veteran had already had five knee injections and one back injection.  The Veteran was moving carefully and was not energetic. 

In June 2006 at a Walter Reed Physical Medicine Clinic visit, the Veteran received manual manipulation with good results.

In July and August 2006, the Veteran underwent seven chiropractic treatments for right low back pain radiating into the right leg.  The lumbosacral spine was usually fibrous on palpation.  At times, the back exhibited muscle spasms and pain that was elicited by motion.  The appearance of the spine was normal.

In August 2006, the Veteran saw M.V., cFNP in the Fort Detrick Primary Care Clinic with complaints of a sore throat.  It was noted that the Veteran did not receive much relief for his back from chiropractic care and needed magnetic resonance imaging (MRI) and a pain clinic referral.  An August 2006 MRI showed DDD at L3-L4 through L5-S1.

In September 2006 at a Walter Reed Pain Management Clinic visit, the Veteran reported worsening back and right leg pain that was described as sharp and constant, greater in the right.  His pain was rated as 5/10.  On examination, the Veteran had normal range of motion in all extremities.  There was no tenderness on palpation of the back and no muscle spasm.  The Veteran had no neurological symptoms or loss of bowel or bladder function.  The Veteran received a right sacro-iliac joint injection.  The Veteran also was seen in the Ortho Clinic for repeat manual manipulation in September 2006.  The Veteran complained of pain with sitting and flexion.  

Additionally in September 2006, the Veteran saw M.V., cFNP in the Fort Detrick Primary Care Clinic complaining of a knee sprain after slipping and falling while playing with his son.  There were no complaints of back pain.

In October 2006, the Veteran was seen at the Dunham Physical Exam Clinic for a retirement physical.  The Veteran complained of 5/10 pain in his back and right knee. 

In November 2006 at a Walter Reed Pain Management Clinic visit, the Veteran complained of low back pain and worsening radiation of pain down his right leg.  His pain was reported as 5/10.  The Veteran received a lumbar epidural steroid injection (ESI).

The Veteran was afforded a VA examination in December 2006 while still on active duty.  He reported pain in the lower back radiating to the right hip, right buttock, and right thigh up to the level of the knees.  The pain was shooting in character, particularly on waking up.  He also complained of a constant aching of his lower back with an intensity of 4/10 on a daily basis.  During exacerbations of back pain or flare-ups when pain was 10/10 in intensity, he was unable to move and had to rest and stop all activity.  He could walk up to four blocks without resting; however, he paid for that the next day with increased pain.  He was able to stand for fifteen minutes, after which he had to shift positions to alleviate the pain on the right side.  Flare-ups were about twice a month precipitated by prolonged walking and standing, as well as bending.  They lasted for a day.  He was taking medication to help alleviate the spasm.  He denied any incapacitating episodes requiring bed rest, but stated he missed work about 30 days during the past two years because of this problem.  At work, the Veteran adjusted most activities because of his decreased mobility.  He slept on the left hip and used a body pillow under the right knee to alleviate the pain from the back and right hip.  He was able to drive or sit for only an hour, following which he had to stand up and move around.  Mobility was decreased at home, with the Veteran unable to bend repetitively and do most of the household chores requiring that activity.  He did not use a back brace, a cane, or a walker.

On examination, he was fully ambulatory and posture was erect.  The lumbosacral spine showed no fixed or postural deformity.  There was no muscle spasm.  There was tenderness over the right paralumbar area and right sacroiliac area.  Straight leg raising test was negative bilaterally.  Deep tendon reflexes were 2+ (normal) bilaterally.  Motor function in the lower extremities was 5/5.  There was a sensory deficit on the medial aspect of the Veteran's right thigh to monofilament up to the knee.  Forward flexion of the lumbar spine was to 70 degrees without pain and to 85 degrees with pain.  Backward extension was from 0-10 degrees, with pain from 5-10 degrees.  Right lateral flexion was to 15 degrees without pain, and to 20 degrees with pain.  Left lateral flexion was to 20 degrees without pain, and to 30 degrees with pain.  Bilateral lateral rotation was to 30 degrees without pain.  Thus, total thoracolumbar spine range of motion was 205 degrees with pain, and 170 degrees without pain.  Repetitive motion revealed no changes in range of motion.  There was no fatigue or weakness, but there was an increase in pain.  Toe and heel walk were done with no difficultly.  Neurological examination was essentially normal, with the exception of the radicular deficit in the right thigh.  Diagnosis, as relevant, was DDD of the lumbar spine with right radiculopathy and limited range of motion.

In January 2007 at a Walter Reed Pain Management Clinic visit, the Veteran reported worsening radiation of pain down his right leg.  His pain was rated at 4/10.  Overall musculoskeletal system findings were normal.  His neurological examination was normal, with no bowel or bladder changes.  Gait and stance were normal.  The Veteran received a lumbar ESI.

The Veteran retired from service in February 2007. 

A June 2007 Tricare record shows the Veteran was seen in the Walter Reed Pain Management Clinic and reported a return to baseline low back pain at 7/10, most significant after ambulation and activity.  Palpation of the lumbosacral spine revealed abnormalities.  There was tenderness to palpation in the bilateral paraspinal region L3-S1.  Lumbosacral spine pain was elicited by motion.  The appearance of the spine was normal.  The neurological examination was normal.  The Veteran received a lumbar ESI.  The Veteran was also seen in the Physical Therapy Department complaining of 7/10 back pain in June 2007.

A June 2007 Tricare record shows the Veteran saw M.V., cFNP in the Ft. Detrick Primary Care Clinic.  The note states the Veteran needs documentation for the VA hospital on continuing back and knee issues.  It notes 13 visits to ortho, physical medicine and rehab, and pain clinics at Walter Reed.  

A September 2007 Tricare record shows the Veteran called M.V., cFNP "inquiring about the VA paper work" and stated that she had the paperwork with her.

The Veteran submitted a statement on plain paper signed and dated in September 2007 by M.V., cFNP, which provides as follows.

Please be advised that as [Veteran's] primary care physician over the last year I provided treatment for his severe DJD in 1-5 lumbar region and recommended him for additional treatment from the chiropractic, orthopedic and pain clinics at Walter Reed Medical Center.  In reviewing his record I see that he had 12-14 weeks of incapacitating episodes of inter-vertebral disc syndrome over the last 12 months.

A November 2007 VA record shows the Veteran went to the emergency room after he injured his left shoulder lifting a log and twisted his left leg while playing basketball.  The Veteran was ambulatory and able to move all extremities.  There were no complaints of back pain.

A December 2007 VA record shows the Veteran went to the emergency room for left shoulder pain.  A review of systems revealed a history of DDD, but the Veteran did not report any complaints of back pain.

A September 2008 VA record shows the Veteran went to the emergency department complaining of chronic low back pain radiating down both legs that was acting up.  The patient reported pain of 7/10 and dull, sharp, constant pain going on for the last two days.  His gait was normal. 

July 2010 VA records show the Veteran went to the emergency department complaining of a sore throat with 7/10 pain.  The Veteran was ambulatory, with normal gait and normal motor and sensory examinations.  There were no complaints of back pain.

The Veteran was afforded a second VA examination in December 2010.  The patient reported severe low back pain flare-ups once a month lasting three to four days.  They were worse with activities and better with rest and medications.  The Veteran reported "severe limitations"  during flare-ups.  The Veteran denied incapacitating episodes of spine disease.  The Veteran also provided a history of decreased motion, stiffness, and daily low back pain down both legs of moderate severity and constant duration.  The Veteran reported using a cane, and that he was able to walk more than one quarter, but less than one mile.  The Veteran reported that he retired from his occupation as a human resources manager in 2007 due to his back.

On examination, the Veteran limped, moved cautiously, and was unsteady during range of motion testing.  There was no ankylosis.  There was no spasm, atrophy, or weakness, but there was guarding, pain with motion, and tenderness.  Range of motion was flexion to 65 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 30 degrees.  Total thoracolumbar spine range of motion was 180 degrees.  There was objective evidence of pain on active range of motion.  The examiner was unable to test for additional limitation with repetitive motion due to severe pain and patient safety.  Knee, ankle, and peripheral nerve reflexes were 2+ (normal) bilaterally.  Sensory examination of the lower extremities was essentially normal, with the exception of decreased light touch and pinprick sensation in the right foot.  There was no dysesthesias.  Motor examination of the lower extremities was normal.  The diagnosis of disc disease of the lumbar spine with radicular symptoms was continued.  His disability decreased manual dexterity and caused problems with lifting and carrying, difficulty reaching, and pain.  His disability caused difficulty bathing and dressing during a flare-up. 

A July 2011 VA record to establish care at a clinic shows the Veteran complained of 6/10 pain involving his lumbar spine with right sided radiculopathy and numbness going down to the level of his right heel.  There was no saddle anesthesia and/or incontinence of the bladder or bowel.  The Veteran was noted as being employed as a contractor, handyman.  On examination, the Veteran's gait was antalgic to the right.  Abnormal spasms of the right paravertebral region were noted.  The spine had restricted range of motion in all planes of fields of the lumbar spine.  Muscle strength was normal.  Assessment was right-sided lumbar radiculopathy.  

Thereafter, VA records show ongoing care and treatment for the Veteran's DDD of the lumbar spine.  The records also show the Veteran suffered some falls during this period.  For example, March 2012 records show that, while the Veteran was working, he fell off a ladder and injured his left shoulder.  The records show again that the Veteran was employed.  In January 2014, the Veteran fell off an eight foot ladder when he was cleaning his gutters at his home.  He fell backwards, landing on his upper back and neck.  

In December 2014, the Veteran received a lumbar ESI.

In the most recent records available, January 2015 records from a primary care visit show the Veteran reported improvement in his back pain to a level of 6/10 from a previous level of 10/10.  His gait was steady and he ambulated independently with the use of a cane and knee brace.  The Veteran had suffered recent injury to his knee.  The Veteran was noted not to be in any acute distress.  On examination, the Veteran had tenderness over the spine and limited range of motion involving the lumbar region. 

A January 2015 pain management note shows the Veteran complained of chronic lower back pain radiating down the left buttock and down the right posterior thigh, currently rated as 8/10.  The Veteran reported 80 percent improvement in the radiating leg pain following the December 2014 lumbar ESI.  On examination, lumbar spine tenderness was noted at the level of L4-L5 sacral spine processes and right paravertebral area.  Flexion was limited to 60 degrees due to pain.  Extension was to 20 degrees with discomfort.  Right lateral flexion was 20 degrees with difficulty or pain.  Left lateral flexion was to 20 degrees without pain.  Side bending was 10-15 degrees with pain.  Gait was normal and steady.  The Veteran was walking with a cane and knee brace.  Muscle strength was normal.

C.  Analysis

After a careful and thorough review of all the medical and lay evidence of record,  and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned initial 20 percent disability rating for the Veteran's DDD of the lumbar spine appropriately approximates the Veteran's degree of disability for the entire period on appeal.
 
To warrant a rating higher than 20 percent under Diagnostic Code 5243, the Veteran's DDD must be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  As noted above, M.V., cFNP's September 2007 statement provides that the Veteran had experienced 12-14 weeks of incapacitating episodes of DDD in the prior year, which would warrant a maximum rating of 60 percent under Diagnostic Code 5243.  The cFNP, as a medical professional, is certainly competent to make such a statement; however, the Board does not find this statement credible. 

The evidence indicates that the cFNP did not prepare the September 2007 statement.  For example, the statement is on plain paper, rather than professional letterhead.  It is written in lay terms that would not be used by a medical professional.  The statement describes the cFNP as a "physician," rather than the nurse that she is.  The cFNP's June 2007 record shows the Veteran requested information for VA.  A September 2007 record shows the Veteran called inquiring about the completion of the paperwork the cFNP had.  Thus, it is reasonable to conclude that the Veteran prepared the statement and provided it to the cFNP for signature at the June 2007 office visit. 
 
Nonetheless, the cFNP did sign the statement; however, a review of the medical evidence dated within a year of September 2007 does not document any incapacitating episodes of disc disease.  As noted above, an incapacitating episode, as defined by VA regulation, is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In addition, the Veteran denied any incapacitating episodes requiring bed rest at his December 2006 VA examination.  He also denied incapacitating episodes of his spine disease at his December 2010 VA examination. 

Thus, the cFNP's blanket statement is less credible than the actual treatment notes showing entirely no complaints or treatment for incapacitating episodes of disc disease within the year prior to her September 2007 statement, or at any other time during the appeal period.  Because there is no credible evidence that the Veteran's DDD required bed rest as prescribed by a physician for at least four weeks at any time during the appeal period, an initial rating in excess of 20 percent is not warranted for disc disease under Diagnostic Code 5243.

The Board acknowledges the Veteran's statement at his December 2006 VA examination that he missed about 30 days of work during the past two years because of his back disability.  While the Veteran is competent to report the amount of work he missed because it is within his personal knowledge, the Board notes that the Veteran has not submitted any evidence to support that assertion.  The Board also notes that the Veteran has multiple joint disabilities.  Without evidence showing the reason for the Veteran's missed time at work, the Board is unable to determine whether work was missed due to the Veteran's DDD or due to the Veteran's other disabilities, for example his shoulder or knee disability.  Moreover, the Board does not find that missing 30 days of work over a relatively long two-year period is particularly significant or equates to physician-prescribed bed rest. 

The Board also acknowledges that, at a February 2006 office visit, the Veteran was prescribed medications, rest, and ice for his low back and hip pain.  The Board finds that this general, vague prescription of rest does not meet the rating criteria's requirement of physician-prescribed bed rest, which would ordinarily be written with a specific duration and discussion of the exceptions that would allow a veteran to be out-of-bed.  Assuming for the sake of argument that the February 2006 prescription of rest satisfies the rating criteria, which the Board does not concede, the one episode of bed rest would warrant at most a rating of 10 percent under Diagnostic Code 5243; however, the Veteran has been granted a rating of 20 percent under Diagnostic Code 5243.

At his December 2006 VA examination, the Veteran reported that he had flare-ups lasting a day about twice a month with pain rated as 10/10.  During a flare-up, the Veteran stated he was unable to move and had to rest.  The flare-up symptoma-tology does not satisfy the rating criteria under Diagnostic Code 5243, as it does not require physician-prescribed bed rest.  Nonetheless, the inability to move as the result of pain during a flare-up does constitute additional functional loss as contemplated by 38 C.F.R. §§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995). 

As discussed above, the Veteran only warrants a rating of 10 percent under Diagnostic Code 5243 at best.  Thus, the next higher rating of 20 percent that the Veteran has been granted encompasses and includes compensation for additional functional loss due to pain during flare-ups.  The Board findings the 20 percent rating to be appropriate and adequate, particularly given that the Veteran's flare-ups occur only about twice a month and are of a very short duration. 

An initial rating in excess of 20 percent is also not warranted under the General Rating Formula because neither forward flexion of the thoracolumbar spine of 30 degrees or less, nor favorable ankylosis of the entire thoracolumbar spine has objectively been shown.  

Rather, the objective medical evidence obtained from the Veteran's December 2006 VA examination shows the Veteran had forward flexion of 70 degrees and total thoracolumbar spine range of motion of 205 degrees with pain and 170 degrees without pain.  As such, the Veteran warrants only a disability rating of 10 percent under the General Rating Formula.  

The Board acknowledges that the Veteran exhibited an increase in pain with repetitive motion.  However, even though there was an increase in pain with repetitive motion, there was no change in the Veteran's range of motion, no weakness, or fatigue.  Thus, there was no functional loss due to the pain.  Pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Moreover, the Board notes that the General Rating Formula includes pain, as it takes into consideration movement with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.  38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine (2014). 

The Board finds that the objective evidence shows the Veteran's symptomology most nearly approximates a 10 percent rating under the General Rating Formula; yet, the Veteran has been granted the next higher evaluation of 20 percent for his lumbar spine disability.  Thus, the Board finds further that the currently assigned 20 percent rating appropriately approximates the extent of pain and functional impairment that the Veteran may experience as a result of the flare-ups described in his December 2006 VA examination. 

The Board notes that, for the period of January 2007 through July 2010, there are no evaluations that are sufficient for rating purposes.  Records show ongoing care and treatment for pain associated with the Veteran's DDD, but no specific functional loss associated with the pain.  There also is no specific note of any less or more movement than normal, weakened movement, or excess fatigability.  The Veteran's gait was normal throughout this period and the Veteran's lower back was able to tolerate heavy lifting and playing basketball.  The Board notes one emergency department visit in September 2008 for low back pain that had been acting up for two days.  However, the Board finds that the Veteran's 20 percent rating more than adequately encompasses this flare-up.  

Objective evidence from the Veteran's December 2010 VA examination shows the Veteran exhibited forward flexion of the thoracolumbar spine to 65 degrees and total thoracolumbar spine range of motion of 180 degrees.  Thus, the Veteran once again warrants a rating of 10 percent under the General Rating Formula based on objective criteria.  The Board acknowledges that there was evidence of pain on active range of motion; nonetheless, the Veteran was still able to perform substantial motion.

The Board acknowledges that the Veteran was unable to perform repetitive motion testing during the December 2010 VA examination due to reports of pain.  In addition, the Veteran reported flare-ups once a month lasting three to four days with "severe limitations," and had decreased manual dexterity that caused problems with lifting and carrying and had difficulty reaching.  However, the Board again finds that the increase to the next higher 20 percent evaluation granted to the Veteran appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected lumbar spine disability.  The Veteran's flare-ups were infrequent at once a month and of relatively short duration.  The Veteran denied that the flare-ups were incapacitating.

VA treatment records from July 2011 to January 2015 show ongoing care and treatment for low back pain, including an ESI in December 2014.  The records show that initially the Veteran was employed as a contractor or handyman.  Limited range of motion was noted; however, the Board notes that the Veteran also experienced significant impairment during this period from his other joint disabilities.  Most notably the Veteran suffered a meniscal tear in his knee in December 2014.  The Board concludes that the currently assigned 20 percent appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected lumbar spine during this most recent period.

The Board acknowledges that beginning in about December 2010 the Veteran began limping and exhibiting abnormal gate at times, especially with respect to his right side.  There is no indication in the records that the Veteran's abnormal gate is the result of muscle spasm or guarding relating to his lumbar spine disability.  The Board finds it reasonable to conclude that the Veteran's abnormal gate is more likely related to his radiculopathy in the right leg and his other joint disabilities, particularly his knee, than to his lumbar spine disability.

With regard to separate neurological impairment, the Board observes that a 10 percent disability rating for radiculopathy of the Veteran's right medial aspect of the thigh, as secondary to DDD, has been in effect since March 1, 2007.  The Veteran has not expressed disagreement with the assigned rating in this appeal.  The evidence is negative for any other related neurological impairment associated with the Veteran's lumbar spine disability, including bowel or bladder impairment.

In sum, the Board finds that for the entire period on appeal the Veteran's lumbar spine disability symptomatology most nearly approximates the criteria corresponding to the currently assigned 20 percent evaluation and appropriately reflects the extent of any additional functional loss the Veteran may experience as a result of pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

Most importantly, at no time during the pending appeal did the Veteran's symptoms most nearly approximate the criteria for the next higher disability rating.  The Veteran did not experience forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine that would warrant a 40 percent disability rating.  The Veteran also did not experience unfavorable ankylosis of the entire thoracolumbar spine that would warrant a 50 percent disability rating, or unfavorable ankylosis of the entire spine that would warrant a 100 percent disability rating.  

In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

The Board finds further that there is no basis for staged rating of the Veteran's lumbar spine disability pursuant to Fenderson, as the Veteran's DDD remained relatively consistent throughout the appeal period (see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)), and the claim for a higher initial rating must be denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the Rating Schedule.  In the present case, the schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of pain and functional impairment.  The symptoms associated with the Veteran's lumbar spine disability are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his DDD of the lumbar spine.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

An initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


